Title: Memorandum from James Madison, 29 August 1790
From: Madison, James
To: Washington, George



[New York, c.29 August 1790]

“The act for establishing the temporary and permanent seats of the Government of the U. States” requires the following steps for carrying the latter into effect.
1. The appointment of three Commissioners of sufficient respectability
having good will to the general object without any particular bias of private interest
residing (a majority at least) so conveniently to the scene of business as to be able to attend readily & gratis.
Should it be adviseable after securing a majority near at hand to make an appointment with a view to attach particular parts of the Union to the object, N. England, particularly Massachusetts, first occurs—and next, S. Carolina & Georgia.

          
            Mr Ellicott
            Mr Gorum
            Mr Bull
          
          
            Mr Fitzhugh (of Chatham)
            Mr O. Wolcott
            Mr Tucker
          
          
            Mr Loyd (of Annapolis)
            Mr  of R. Isd
            Mr Baldwin
          
          
            Revd Mr Lee Massey
            
            
          
        
2. That the President inform himself of the several rival positions; leaving among them inducements to bid against each other in offers of land or money. as the location when compleated by the survey will not be mutable by the President, it may be well to have the offers so framed as to become ipso facto absolute in favor of the U.S. on the event which they solicit.
3. That the President direct the survey of the District which he shall ultimately elect. It seems essential that the District should comprehend the water adjoining the establishment, and eligible

that it should comprehend the oppos⟨ite⟩ shore. The legality of this seems to be decided by the clause confining the purchase or acceptance of land for the use of the U.S. “to the East side of the river within the said district” which imply that the whole district was not necessarily to be on that side. Quer.: whether it will not be convenient to accept in the first instance so much less than 10 miles square as will allow places to be afterwards taken in, which may not now be attainable, or it may not be prudent now to accept.
4. The district being defined & the requisite quantity of ground secured, the next step must be to fix the site for the public buildings—and provide for the establishment or enlargement of a town within the district. as no special authority is given for the latter purpose the consent of proprietors will be necessary: but as they will have a common interest with the public, voluntary arrangements between them and the Commissioners may be readily procured in favor of any plan which the President may patronize. Should any difficulties be apprehended on this point they can be guarded agst in the negociations preliminary to the actual location of the district.
5. The plan for the public buildings is to be approved by the President. The Commissioners will no doubt submit different ones formed by themselves, or obtained from ingenious architects. Should it be thought proper to excite emulation by a premium for the best, the expence is authorized, as an incident to that of the buildings.
6. The completion of the work will depend on a supply of the means. These must consist either of future grants of money by Congress which it would not be prudent to count upon—of State Grants—of private grants—or the conversion into money of lands ceded for public use which it is conceived the latitude of the term “Use” & the spirit & scope of the act will justify.
